Citation Nr: 0530227	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease (DJD) of the right knee.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to May 
1945 and from July 1950 to November 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  During the pendency of this appeal, the 
Huntington, West Virginia, RO assumed the role of the agency 
of original jurisdiction (AOJ).  Additionally, the veteran 
moved from Nevada to Tennessee.  In a July 2005 letter, the 
Board informed the veteran that he could no longer be 
represented by the Nevada Office of Veterans' Services as he 
no longer resided in that state.  The veteran was provided 
with the proper forms to obtain new representation, but he 
failed to select a person or organization to represent his 
appeal before the Board.  

The Board denied the issue of entitlement to service 
connection for residuals of a right hip fracture as secondary 
to the service-connected right knee disorder in December 
2003.  In numerous statements dated subsequent to that 
decision, the veteran continues to raise this issue.  This 
matter is referred to the RO for such further actions as is 
deemed appropriate.  


FINDING OF FACT

The veteran's service-connected arthritis of the right knee 
is symptomatic, to include complaints of constant aching and 
pain on motion, and it is productive of some functional 
limitation, but his right knee disability is not manifested 
by ankylosis, any appreciable limitation of flexion or 
extension, instability or subluxation. 

 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected right knee DJD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5010, 5003, 5256, 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the November 2001 
rating decision which, in part, denied a rating in excess of 
30 percent for DJD of the right knee.  An August 2002 
statement of the case (SOC) included VCAA laws and 
regulations.  The record reflects that the veteran was sent 
VCAA letters in April and June 2004, but a deferred rating 
decision dated in January 2005 reflects that these letters 
were inadequate as notice regarding VCAA.  The deferred 
rating reflects that the first letter was undeliverable, and 
the second did not specifically discuss the issue at hand.  
Thus, the veteran was issued an additional VCAA letter in 
February 2005.  He was also issued a supplemental statement 
of the case (SSOC) in April 2005.  The totality of these 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim for an increased rating.  
Specifically, he was given notice of what evidence he needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOC, and VCAA notice letter complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  As to the issues 
currently before the Board, the rating decisions denying the 
claims were prior to the veteran receiving notice regarding 
what information and evidence was needed to substantiate his 
claim on appeal, and clarification as to what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
220 (2005).  While VCAA notice was not provided to the 
veteran prior to the first AOJ adjudication of these claims, 
the subsequent VA letters corrected any procedural errors, 
and the content of the notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
numerous statements as provided by the veteran.  The Board 
finds that there are no additional medical records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)  

In this case, the veteran has been afforded several VA 
examinations in recent years, to include an orthopedic 
evaluation in May 2004.  These evaluations were thorough in 
nature and provide adequate findings for rating purposes.  
That is, the medical evidence currently of record is 
sufficient to adjudicate the veteran's claim for a rating in 
excess of 30 percent for his right knee disability.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  Id.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection and for an 
increased rating is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Historical Background

Review of the service medical records reflects that the 
veteran incurred right knee problems during his first period 
of service.  Service connection for rupture, traumatic, 
external lateral ligament, right knee, was established by 
rating decision in May 1945, and a 30 percent rating was 
established.  Due to chronic inflammation, his right knee was 
drained at a VA facility in May 1947, and the RO confirmed 
and continued the 30 percent evaluation in an August 1947 
rating decision.  

When examined by VA in May 1950, there was some right knee 
crepitation, but motion was normal, and there was no 
instability.  Service medical records from the veteran's 
second period of active service show that he received a 
limited duty profile due to his knee problems.  Arthritis of 
the right knee was noted.  

An August 1952 rating decision continued the 30 percent 
rating in effect for the veteran's right knee condition.  

In May 2000, the veteran filed a claim for an increased 
rating for his right knee disorder.  Private and VA records 
dated from 1982 through 2005 were subsequently added to the 
claims file in support of the veteran's claim.  These records 
show treatment for various conditions.  Pertinent records 
include private documents from early 1997, when the veteran 
was treated for a fractured right hip.  This injury was noted 
to have occurred when the veteran had an altercation with his 
nephew and was thrown to the floor.  Specific treatment 
regarding the right knee is not indicated.  

VA records essentially show treatment for other conditions.  
It is noted, however, that his right knee was X-rayed in 
April 1997.  At that time, the examiner's impression was of 
mild osteoporosis.  

When examined by VA in June 2001, the veteran reported right 
knee pain with occasional locking.  The examination report 
also includes a notation that the only painful motion was 
when he walked extensively more than a block or a block and a 
half.  Range of motion was described as normal in both knees, 
and his gait was normal.  The medial and lateral collateral 
ligaments were checked with the varus or valgus in neutral 
position and were stable.  Anterior and posterior cruciate 
ligaments were checked with Lachman test and were normal.  It 
was also noted that medial and lateral meniscus were checked 
by performing McMurray test.  X-ray showed DJD of the right 
knee.  

The veteran underwent a VA examination was conducted in May 
2004.  At that time, the veteran complained of constant 
aching pain involving the anterior aspect of the knee, which 
was aggravated with any standing or walking.  He said that he 
had full pain-free motion of the right knee.  He reported 
occasional episodes of swelling of the knee with the last 
episodes occurring two months earlier.  He said that the knee 
occasionally felt weak, but there was no giving way or 
locking.  There were rare episodes of clicking, but no heat 
or redness.  His right knee did not limit his ability to 
stand or walk, but he did experience some "tiredness"  
above the knee after climbing stairs.  He avoided squatting 
and kneeling activities.  He had discontinued climbing 
ladders.  He also said that his right knee condition was 
stable without episodes of flare-up, and that when it was 
swollen, it did not further limit his activities.  

Examination of the right knee revealed two healed right knee 
scars without inflammation, swelling, or adhesion of the 
underlined structures.  The right knee had a "100% normal" 
pain free range of motion, with flexion from 0 to 140 degrees 
without pain.  There was no tenderness to deep palpation 
about the right knee and no intraarticular fusion.  The 
ligaments were intact to varus and valgus stress.  There were 
normal Drawer signs and negative McMurray's sign and 
Lachman's sign.  The veteran had a normal gait, and there was 
no ankylosis.  The right leg measured 1.5 inches shorter than 
the left leg.  X-rays revealed mild narrowing at the 
patellofemoral joint with a small osteophyte from the 
superior aspect of the patella.  The right knee showed no 
evidence of narrowing or osteoarthritic changes involving 
either the medial or lateral compartment.  

The examiner noted that the veteran's right knee pain was not 
substantiated by any evidence of muscle weakening nor right 
knee intrarticular inflammation.  He was described as a 
coordinated individual who walked in the normal fashion.  His 
right leg shortening was due to his right hip fracture.  In 
conclusion, the examiner noted that the lack of any muscle 
wasting, right knee inflammation, or osteoarthritic changes 
involving the medial or lateral compartment indicated that 
the veteran was able to stand and walk without restrictions.  
Due to the osteoarthritis in the patellofemoral joint, the 
claimant was advised to avoid repetitive squatting and 
kneeling and climbing of stairs or ladders, as these 
activities placed large stressors across the patellofemoral 
joints, which might be expected because of pain and swelling 
in the right knee of a limited amount.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Specific Laws and Regulations and Analysis

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X-ray evidence of arthritis 
together with a finding of painful motion.  

VAOPGCPREC 9-2004 (September 17, 2004) specifies that 
separate ratings may be assigned for limitations of flexion 
and extension, each, of the same joint.

The RO has rated the veteran's service-connected right knee 
DJD as 30 percent disabling under Code 5010 (which directs 
rating under Code 5003) and Code 5257.  See 38 C.F.R. § 
4.71a. Code 5010 directs that the disability should be rated 
according to the limitation of motion of the affected joint.  
Limitation of motion of the knee is rated under Code 5260 
(for limitation of flexion, with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  Normal ranges of knee 
motion are zero degrees extension and 140 degrees of flexion.  
38 C.F.R. § 4.71a, Plate II.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  38 C.F.R. § 4.45 provides that consideration be given 
to weakened movement, excess fatigability, and 
incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The Board notes at the outset that the current 30 percent 
rating for the veteran's service-connected right knee 
disability has been in effect for well over 20 years and, as 
a result, it may not be reduced by law.  See 38 C.F.R. § 
3.951.  It is also noteworthy that the current rating was 
assigned prior to VAOPGCPREC 23-97 and VAOGCPREC 9-98.  Under 
the prevailing law at the time, a knee disability was rated 
under the applicable diagnostic code for any service 
connected impairment of the knee which provided the rating 
most advantageous to the veteran, and all service connected 
knee disability was encompassed in such rating.  In the 
instant case, the 30 percent rating appears to have been 
assigned under Diagnostic Code 5257, which allowed for the 
highest possible rating given the ranges of motion reported 
for the veteran's right knee.

The question at hand is whether the veteran's service 
connected right knee disability warrants a rating in excess 
of 30 percent with consideration of all of the applicable 
rating criteria.  In that regard, while the veteran has 
arthritis and pain upon motion of the right knee, clinical 
examinations have failed to show that either extension or 
flexion is limited to a compensable degree.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 9-2004.  
There is no objective evidence of instability or subluxation 
of the right knee.  Drawers' signs have been negative, and 
the veteran has specifically denied recurrent subluxations.  
Hence, the medical evidence clearly does not show more than 
mild subluxation or instability.  Given these findings, no 
combination of ratings for instability and limitation of 
motion would result in a rating in excess of 30 percent as 
neither impairment is now shown to a degree that, separately, 
warrants a rating in excess of 10 percent.  38 C.F.R. §§  
4.71a, Diagnostic Codes 5010, 5003, 5257, 5260, 5261; 
VAOPGCPREC 23-97 and VAOGCPREC 9-98; VAOPGCPREC 9-2004.  
Ankylosis is neither shown nor alleged, and an increased 
rating on that basis (under Code 5256) is not warranted.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any limitation of extension or 
additional limitation of flexion of the right knee to a 
degree that would support a rating in excess of 10 percent 
under the range of motion criteria, nor is there medical 
evidence of any weakness, fatigue or incoordination that 
results in such a degree of limitation of motion.  38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  
As noted above, clinical evaluations have shown essentially 
full range of knee motion and, when examined by VA most 
recently in May 2004, the veteran indicated that his right 
knee condition was stable without episodes of flare-up, and 
that when it was swollen, it did not further limit his 
activities.  It was also reported at that time that, while 
the veteran gave a history of pain and weakness of the knee, 
particularly with increased activity, the lack of any muscle 
wasting, right knee inflammation, or osteoarthritic changes 
involving the medial or lateral compartment indicated that 
the veteran was able to stand and walk without restrictions. 
I

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's DJD of the 
right knee, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, there has been no showing that the veteran's 
service-connected right knee disability has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability. The current 30 percent rating takers 
into account all of the functional impairment shown; it 
adequately compensates the veteran's reported symptomatology.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

A rating in excess of 30 percent for DJD of the right knee is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


